UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1357


THURMOND R. GUESS, SR.,

                    Plaintiff - Appellant,

             v.

RICHLAND COUNTY TREASURER; DAVID ADAMS, as Treasurer,

                    Defendant - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:18-cv-00232-CMC)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thurmond R. Guess, Sr., Appellant Pro Se. Kenneth Paul Woodington, DAVIDSON,
WREN & PLYLER, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thurmond R. Guess, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and granting Defendants’ motion for summary

judgment as well as its subsequent order denying Guess’ motion to alter or amend

judgment. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Guess v. Richland Cty. Treasurer,

No. 3:18-cv-00232-CMC (D.S.C. Feb. 21, 2019 & Mar. 27, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2